Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 07/09/2022 is acknowledged.
3.	 Claims 2-9 and 11-21 are pending.
4.	The restriction requirement mailed on 12/02/2021 with respect to Groups I-III is hereby withdrawn.  The species election is maintained.  
5.	Applicant's election with traverse of the species of the antibody of SEQ ID Nos 171 and 221 in the reply filed on 02/01/2022 is acknowledged.  The traversal is on the ground(s) that the unity of invention does exist.  This is not found persuasive because the species election does not require that the be no unity of invention
The requirement is still deemed proper and is therefore made FINAL.
6.	Claims 6-8, 13-15 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/01/2022.
5.	Claims 2-5, 9, 11-12 and 16-18 are under consideration as they read on the antibody of SEQ ID NOs 171 and 221.
6.	Applicant’s IDS documents filed on 08/21/2020 and 08/26/2022 have been considered.
7.	Claims 9, 11-12 and 16-18 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of numerous species of nucleic acids, vectors, cells and antibodies  is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: all of these broad categories of molecules (antibodies, nucleic acids, vectors, cells) do not share a single structure nor do they have a common use, much less all of the enormous number of species encompassed by each broad category of molecules.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
9.         Claims 2-5, 9, 11-12 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for : the 6 CDRs of SEQ ID NOs 2-4 and 7-9 (1A6); SEQ ID NOs 12-14 and 17-19 (1D8); SEQ ID NOs 22-24 and 27-29 (1H9); SEQ ID NOs 32-34 and 37-39 (2H1); SEQ ID NOs 42-44 and 47-49 (2F8); SEQ ID NOs 52-54 and 57-59 (9B4); SEQ ID NOs 62-64 and 67-69 (9E7); SEQ ID NOs 72-74 and 77-79 (24G10); SEQ ID NOs 82-84 and 87-89 (25D6); SEQ ID NOs 92-94 and 97-99 (25G9); SEQ ID NOs 102-104 and 107-109 (35A7);  SEQ ID NOs 112-114 and 117-119(31B9); SEQ ID NOs 122-124 and 127-129 (34A2); SEQ ID NOs 132-134 and 137-139 (34H11); SEQ ID NOs 142-144 and 147-149(35D5); SEQ ID NOs 152-154 and 157-159(35A7); and SEQ ID NOs 162-164 and 167-169 (36F4) including the antibodies of SEQ ID NOs 1 and 6; SEQ ID NOs 11 and 16; SEQ ID NOs 21 and 26; SEQ ID NOs 31 and 36; SEQ ID NOs 41 and 46; SEQ ID NOs 51 and 56; SEQ ID NOs 61 and 66; SEQ ID NOs 71 and 76; SEQ ID NOs 81 and 86; SEQ ID NOs 91 and 96; SEQ ID NOs 101 and 106; SEQ ID NOs 111 and 116; SEQ ID NOs 121 and 126; SEQ ID NOs 131 and 136; SEQ ID NOs 141 and 146; SEQ ID NOs 151 and 156; and SEQ ID NOs 161 and 166, the specification does not reasonably provide enablement for: antibodies which bind to IL-4Rα  and which comprise less than all 6 CDRs of antibodies which bind to IL-4Rα  and which comprise the 6 CDRs of SEQ ID NOs 2-4 and 7-9 (1A6); SEQ ID NOs 12-14 and 17-19 (1D8); SEQ ID NOs 22-24 and 27-29 (1H9); SEQ ID NOs 32-34 and 37-39 (2H1); SEQ ID NOs 42-44 and 47-49 (2F8); SEQ ID NOs 52-54 and 57-59 (9B4); SEQ ID NOs 62-64 and 67-69 (9E7); SEQ ID NOs 72-74 and 77-79 (24G10); SEQ ID NOs 82-84 and 87-89 (25D6); SEQ ID NOs 92-94 and 97-99 (25G9); SEQ ID NOs 102-104 and 107-109 (35A7);  SEQ ID NOs 112-114 and 117-119(31B9); SEQ ID NOs 122-124 and 127-129 (34A2); SEQ ID NOs 132-134 and 137-139 (34H11); SEQ ID NOs 142-144 and 147-149(35D5); SEQ ID NOs 152-154 and 157-159(35A7); and SEQ ID NOs 162-164 and 167-169 (36F4). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claims.  The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The specification discloses the antibodies which bind to IL-4Rα  and which comprise the 6 CDRs of the 6 CDRs of SEQ ID NOs 2-4 and 7-9 (1A6); SEQ ID NOs 12-14 and 17-19 (1D8); SEQ ID NOs 22-24 and 27-29 (1H9); SEQ ID NOs 32-34 and 37-39 (2H1); SEQ ID NOs 42-44 and 47-49 (2F8); SEQ ID NOs 52-54 and 57-59 (9B4); SEQ ID NOs 62-64 and 67-69 (9E7); SEQ ID NOs 72-74 and 77-79 (24G10); SEQ ID NOs 82-84 and 87-89 (25D6); SEQ ID NOs 92-94 and 97-99 (25G9); SEQ ID NOs 102-104 and 107-109 (35A7);  SEQ ID NOs 112-114 and 117-119(31B9); SEQ ID NOs 122-124 and 127-129 (34A2); SEQ ID NOs 132-134 and 137-139 (34H11); SEQ ID NOs 142-144 and 147-149(35D5); SEQ ID NOs 152-154 and 157-159(35A7); and SEQ ID NOs 162-164 and 167-169 (36F4) including the antibodies of SEQ ID NOs 1 and 6; SEQ ID NOs 11 and 16; SEQ ID NOs 21 and 26; SEQ ID NOs 31 and 36; SEQ ID NOs 41 and 46; SEQ ID NOs 51 and 56; SEQ ID NOs 61 and 66; SEQ ID NOs 71 and 76; SEQ ID NOs 81 and 86; SEQ ID NOs 91 and 96; SEQ ID NOs 101 and 106; SEQ ID NOs 111 and 116; SEQ ID NOs 121 and 126; SEQ ID NOs 131 and 136; SEQ ID NOs 141 and 146; SEQ ID NOs 151 and 156; and SEQ ID NOs 161 and 166. The claims encompass antibodies with variants of the recited amino acid sequences and combinations of CDRs and combinations of heavy and light chains not found in the the 6 CDRs of SEQ ID NOs 2-4 and 7-9 (1A6); SEQ ID NOs 12-14 and 17-19 (1D8); SEQ ID NOs 22-24 and 27-29 (1H9); SEQ ID NOs 32-34 and 37-39 (2H1); SEQ ID NOs 42-44 and 47-49 (2F8); SEQ ID NOs 52-54 and 57-59 (9B4); SEQ ID NOs 62-64 and 67-69 (9E7); SEQ ID NOs 72-74 and 77-79 (24G10); SEQ ID NOs 82-84 and 87-89 (25D6); SEQ ID NOs 92-94 and 97-99 (25G9); SEQ ID NOs 102-104 and 107-109 (35A7);  SEQ ID NOs 112-114 and 117-119(31B9); SEQ ID NOs 122-124 and 127-129 (34A2); SEQ ID NOs 132-134 and 137-139 (34H11); SEQ ID NOs 142-144 and 147-149(35D5); SEQ ID NOs 152-154 and 157-159(35A7); and SEQ ID NOs 162-164 and 167-169 (36F4) including the antibodies of SEQ ID NOs 1 and 6; SEQ ID NOs 11 and 16; SEQ ID NOs 21 and 26; SEQ ID NOs 31 and 36; SEQ ID NOs 41 and 46; SEQ ID NOs 51 and 56; SEQ ID NOs 61 and 66; SEQ ID NOs 71 and 76; SEQ ID NOs 81 and 86; SEQ ID NOs 91 and 96; SEQ ID NOs 101 and 106; SEQ ID NOs 111 and 116; SEQ ID NOs 121 and 126; SEQ ID NOs 131 and 136; SEQ ID NOs 141 and 146; SEQ ID NOs 151 and 156; and SEQ ID NOs 161 and 166 antibodies that were actually produced in the specification which actually bind IL-4Rα . The skilled artisan cannot make and use all the antibody and method possibilities recited in the instant claims.
It is well established in the art that it is highly unpredictable which changes in amino acid sequence can be made in complementarity determining regions (CDRs) of a parental antibody such that the derived antibody retains the binding specificity and affinity of the parent antibody.  
The art of Mariuzza et al. (PTO-892; Reference U) reviews the structural basis of antigen-antibody recognition and teaches that a naturally occurring antibody comprises light and heavy chains.  The antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six "complementarity-determining regions" (CDRs), three each from the light and heavy chains.  The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of antibody's antigen-binding specificity.  Of the amino acid residues of the antibody contacting the antigen, six are within the light chain, nine are within the heavy chain, and two are within the constant or nearly constant "framework" regions (In particular, whole document).  As such, one of skill in the art would not be able to make and use the genus of recited antibodies which would retain antigen binding function, because it is the 6 CDRs together which determine the antibody's antigen-binding specificity, but the specification sets forth that amino acids in CDRs can be varied from the parental antibody without identifying which CDR residues of the particularly disclosed antibodies can be altered to retain antigen-binding function.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. 
           It is unlikely that the genus of recited antibodies would have the required binding function and functional limitations such as claimed.   The specification provides insufficient direction or guidance regarding how to produce antibodies as broadly defined by the claims other than the disclosed antibodies.  One of ordinary skill in the art would be required to practice undue experimentation to practice the invention commensurate in scope with the claimed invention.  
In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to make and use the claimed antibody with less than six CDRs.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
 10.         Claims 2-5, 9, 11-12 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is in possession of: antibodies which bind to IL-4Rα  and which comprise the 6 CDRs of SEQ ID NOs 2-4 and 7-9 (1A6); SEQ ID NOs 12-14 and 17-19 (1D8); SEQ ID NOs 22-24 and 27-29 (1H9); SEQ ID NOs 32-34 and 37-39 (2H1); SEQ ID NOs 42-44 and 47-49 (2F8); SEQ ID NOs 52-54 and 57-59 (9B4); SEQ ID NOs 62-64 and 67-69 (9E7); SEQ ID NOs 72-74 and 77-79 (24G10); SEQ ID NOs 82-84 and 87-89 (25D6); SEQ ID NOs 92-94 and 97-99 (25G9); SEQ ID NOs 102-104 and 107-109 (35A7);  SEQ ID NOs 112-114 and 117-119(31B9); SEQ ID NOs 122-124 and 127-129 (34A2); SEQ ID NOs 132-134 and 137-139 (34H11); SEQ ID NOs 142-144 and 147-149(35D5); SEQ ID NOs 152-154 and 157-159(35A7); and SEQ ID NOs 162-164 and 167-169 (36F4) including the antibodies of SEQ ID NOs 1 and 6; SEQ ID NOs 11 and 16; SEQ ID NOs 21 and 26; SEQ ID NOs 31 and 36; SEQ ID NOs 41 and 46; SEQ ID NOs 51 and 56; SEQ ID NOs 61 and 66; SEQ ID NOs 71 and 76; SEQ ID NOs 81 and 86; SEQ ID NOs 91 and 96; SEQ ID NOs 101 and 106; SEQ ID NOs 111 and 116; SEQ ID NOs 121 and 126; SEQ ID NOs 131 and 136; SEQ ID NOs 141 and 146; SEQ ID NOs 151 and 156; and SEQ ID NOs 161 and 166
Applicant is not in possession of: antibodies which bind to IL-4Rα  and which comprise less than all the 6 CDRs of SEQ ID NOs 2-4 and 7-9 (1A6); SEQ ID NOs 12-14 and 17-19 (1D8); SEQ ID NOs 22-24 and 27-29 (1H9); SEQ ID NOs 32-34 and 37-39 (2H1); SEQ ID NOs 42-44 and 47-49 (2F8); SEQ ID NOs 52-54 and 57-59 (9B4); SEQ ID NOs 62-64 and 67-69 (9E7); SEQ ID NOs 72-74 and 77-79 (24G10); SEQ ID NOs 82-84 and 87-89 (25D6); SEQ ID NOs 92-94 and 97-99 (25G9); SEQ ID NOs 102-104 and 107-109 (35A7);  SEQ ID NOs 112-114 and 117-119(31B9); SEQ ID NOs 122-124 and 127-129 (34A2); SEQ ID NOs 132-134 and 137-139 (34H11); SEQ ID NOs 142-144 and 147-149(35D5); SEQ ID NOs 152-154 and 157-159(35A7); and SEQ ID NOs 162-164 and 167-169 (36F4).
The specification describes the antibodies of SEQ ID NOs 1 and 6; SEQ ID NOs 11 and 16; SEQ ID NOs 21 and 26; SEQ ID NOs 31 and 36; SEQ ID NOs 41 and 46; SEQ ID NOs 51 and 56; SEQ ID NOs 61 and 66; SEQ ID NOs 71 and 76; SEQ ID NOs 81 and 86; SEQ ID NOs 91 and 96; SEQ ID NOs 101 and 106; SEQ ID NOs 111 and 116; SEQ ID NOs 121 and 126; SEQ ID NOs 131 and 136; SEQ ID NOs 141 and 146; SEQ ID NOs 151 and 156; and SEQ ID NOs 161 and 166 which bind to IL-4Rα  and which comprise the 6 CDRs of SEQ ID NOs 2-4 and 7-9 (1A6); SEQ ID NOs 12-14 and 17-19 (1D8); SEQ ID NOs 22-24 and 27-29 (1H9); SEQ ID NOs 32-34 and 37-39 (2H1); SEQ ID NOs 42-44 and 47-49 (2F8); SEQ ID NOs 52-54 and 57-59 (9B4); SEQ ID NOs 62-64 and 67-69 (9E7); SEQ ID NOs 72-74 and 77-79 (24G10); SEQ ID NOs 82-84 and 87-89 (25D6); SEQ ID NOs 92-94 and 97-99 (25G9); SEQ ID NOs 102-104 and 107-109 (35A7);  SEQ ID NOs 112-114 and 117-119(31B9); SEQ ID NOs 122-124 and 127-129 (34A2); SEQ ID NOs 132-134 and 137-139 (34H11); SEQ ID NOs 142-144 and 147-149(35D5); SEQ ID NOs 152-154 and 157-159(35A7); and SEQ ID NOs 162-164 and 167-169 (36F4).  The claims encompass antibodies with variants of the recited amino acid sequences and combinations of CDRs and combinations of heavy and light chains not found in the antibodies of SEQ ID NOs 1 and 6; SEQ ID NOs 11 and 16; SEQ ID NOs 21 and 26; SEQ ID NOs 31 and 36; SEQ ID NOs 41 and 46; SEQ ID NOs 51 and 56; SEQ ID NOs 61 and 66; SEQ ID NOs 71 and 76; SEQ ID NOs 81 and 86; SEQ ID NOs 91 and 96; SEQ ID NOs 101 and 106; SEQ ID NOs 111 and 116; SEQ ID NOs 121 and 126; SEQ ID NOs 131 and 136; SEQ ID NOs 141 and 146; SEQ ID NOs 151 and 156; and SEQ ID NOs 161 and 166 that were actually produced in the specification which actually bind IL-4Rα . The skilled artisan cannot envision all the antibody possibilities recited in the instant claims.
Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method.
The specification must set forth the structural features that allow one of ordinary skill in the art to identify and produce the recited antibodies. In the instant case, definition by function does not suffice to define the genus because it is only an indication of what the antibodies do, rather than what they are.
It is well established in the art that it is highly unpredictable which changes in amino acid sequence can be made in complementarity determining regions (CDRs) of a parental antibody such that the derived antibody retains the binding specificity and affinity of the parent antibody.  The art of Mariuzza et al. (PTO-892; Reference U) reviews the structural basis of antigen-antibody recognition and teaches that a naturally occurring antibody comprises light and heavy chains.  The antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six "complementarity-determining regions" (CDRs), three each from the light and heavy chains.  The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of antibody's antigen-binding specificity.  Of the amino acid residues of the antibody contacting the antigen, six are within the light chain, nine are within the heavy chain, and two are within the constant or nearly constant "framework" regions (In particular, whole document).  As such, one of skill in the art would not know which of the recited antibody variants would have the claimed function of binding to SEQ ID NO:1 because it is the 6 CDRs together which determine the antibody's antigen-binding specificity.
It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. MacCallum, et al. (PTO-892; Reference V) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column). De Pascalis, et al.
(PTO-892; Reference W) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page
3079, right column). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column). Thus it is unpredictable as to what amino acids can be changed in the original intact antibodies disclosed in the specification wherein the antibodies would still function. Thus, the skilled artisan cannot envision the detailed structure of the encompassed invention and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. 
As evidenced by the art of Goel et al. (PTO-892; Reference X), Khan et al. (PTO-892; Page 2; Reference U) and Poosarla et al. (PTO-892; Page 2; Reference V), antibody specificity for a particular antigen does not correlate with any particular structure for the antibodies themselves. It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related antibodies or compositions thereof could result in substantially different binding activities. Given the lack of guidance in the specification, it is unpredictable which antibodies with which structures would exhibit the recited functions. The specification does not disclose a correlation between the structure of the antibodies themselves and their function of binding IL-4Rα  such that a skilled artisan would have known what antibody structures possess the claimed functions.
The specification does not disclose a correlation between the antibody structure and the function of binding IL-4Rα such that a skilled artisan would have known what antibody variants possess the claimed function. "Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features" Ex parte Kubin (83 U.S.P.Q.2d 1410 (BPAI 2007)), at page 16. In this instant case, Applicants have not provided the requisite identifying structural features of the antibodies encompassed. "Without a correlation between structure and function, the claim does little more than define the claimed invention by function" supra, at page 17. 
U.S. Court of Appeals for the Federal Circuit recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed,
35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen"
test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. , the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872
F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345
(Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly\ characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id.
The specification does not provide adequate written description of the claimed invention.
The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 U.S.P.Q.2d 1111
(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the applicant had possession at the time of invention of the claimed invention.
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. In the instant application, the amino acid sequence itself or isolated protein is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein.
See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398,
1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225
(Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different vertebrates or mammals, but had only described a single species of cDNA which encoded rat insulin. The court held that only the nucleic acids species described in the specification (i.e. nucleic acids encoding rat insulin) met the description requirement and that the inventors were not entitled to a claim encompassing a genus of nucleic acids encoding insulin from other vertebrates, mammals or humans, id. at 1240. The Federal Circuit has held that if an inventor is "unable to envision the detailed constitution of a gene so as to distinguish it from other materials.
. .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v.
Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC,
July 1997) wherein is stated: "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See
Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
As such, there is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession.
11.	No claim is allowed.
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.
The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm. A message may be left on the examiner's voice mail service. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571)
272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
September 29, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644